Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-10 are allowed because LIU et al., Chung et al., or LIU et al. appear to be the closest prior art references.  However, theses references fail to teach forming a molding compound in the concave portion and in contact with the passivation layer and the conductive structure, wherein a thickness of the molding compound is gradually decreased from a position below the conductive pad to a position that is adjacent to the conductive structure as in claim 1; after molding the molding compound to cover the bottom surface of the wafer and the dicing trench, forming a through hole in the molding compound by laser drilling, wherein the conductive pad is in the through hole; after forming the through hole in the molding compound by laser drilling, forming a redistribution layer on the molding compound and the conductive pad that is in the through hole; forming a passivation layer on the molding compound and the redistribution layer, wherein the passivation layer has an opening, and a portion of the redistribution layer is in the opening; and removing the temporary bonding layer and the carrier.as in claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893